Citation Nr: 1144357	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  10-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for degenerative arthritis of the lumbar spine with herniated disc.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to a total rating for compensation purposes, based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

Jennifer Margulies, Counsel


INTRODUCTION

The Veteran had active duty from July 1972 to July 1992.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.

By way of history, the Veteran's claim of entitlement to service connection for degenerative arthritis with herniated disc was denied in a June 2007 rating decision.  The Veteran did not file a notice of disagreement and the decision became final.  In an April 2009 letter the Veteran filed a claim to reopen entitlement to service connection for a low back disability.  Therefore, new and material evidence is necessary to reopen the Veteran's claim.  See 38 C.F.R. § 3.156(c) (2011).

The Veteran was afforded a hearing before the undersigned in April 2011 and a copy of the transcript has been incorporated in the Veteran's file.  The Veteran submitted additional evidence to the Board and a written waiver, waiving a review of this evidence by the RO.  Therefore, the Board has the jurisdiction to consider the new evidence pursuant to 38 C.F.R. § 20.1304(c). 

The issue of entitlement to a total rating for compensation purposes, based on TDIU, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 2007 rating decision, the RO denied the Veteran's claim of service connection for degenerative arthritis of the lumbar spine with herniated disc and the Veteran did not file a timely appeal.

2.  Since the June 2007 rating decision, relevant records which relate to an unestablished fact necessary to substantiate the claim have been added to the claims folder.   

3.  Competent and probative evidence of a nexus between degenerative arthritis of the lumbar spine with herniated disc and active military service is of record. 

4.  Competent and probative evidence of a nexus between a cervical spine disability and active military service is of record. 


CONCLUSIONS OF LAW

1.  Evidence received since the June 2007 rating decision is new and material, and the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(c) (2011).

2.  Resolving reasonable doubt in the Veteran's favor, degenerative arthritis of the lumbar spine with herniated disc was incurred in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

3.  Resolving reasonable doubt in the Veteran's favor, a cervical spine disability was incurred in active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2011).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist 

In view of the favorable decisions in this case, a detailed discussion addressing whether the mandates of the Veterans Claims Assistance Act of 2000 (VCAA) compliance is not warranted.  To the extent necessary, VA has fulfilled its duty to notify and to assist the Veteran in the development of his claims.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)).  In view of the Board's favorable decisions to reopen the Veteran's claim of entitlement to service connection for degenerative arthritis of the lumbar spine with herniated disc and grant service connection for degenerative arthritis of the lumbar spine with herniated disc and a cervical spine disability, no prejudice will result to the Veteran by the Board's consideration of this appeal.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

New and Material Evidence 

	Pertinent Law and Regulations

Rating actions from which an appeal is not perfected become final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  
38 C.F.R. § 20.200.

A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence had been presented), will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

      Analysis 

In the June 2007 rating decision, the RO denied the claim of entitlement to service connection for degenerative arthritis of the lumbar spine with herniated disc on the basis that there was no chronic diagnosis in service of a low back condition and no nexus opinion relating the Veteran's current low back disability to his service.  The evidence of record at the time of the decision consisted of the Veteran's service treatment records; a radiology report dated in June 2005; Philippine International Hospital records from July 2004 to February 2006; and a March 2007 letter from a chiropractor, Dr. C.R.  The Veteran did not perfect an appeal, and the June 2007 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In April 2009, the Veteran filed a claim to reopen his service connection claim for degenerative arthritis of the lumbar spine with herniated disc.  In order to reopen this claim, new and material evidence must be received.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The relevant evidence submitted since the June 2007 rating decision includes treatment records from Philippine International Hospital dated July 2004 and March 2005; copies of service treatment records dated in 1990 and 1991; an October 2009 VA examination of the spine; a March 2010 VA examination; a letter from the Veteran's ex-wife who is a nurse; March 2011 records from Dr. J.A.Q.; and a transcript from the April 2011 Board hearing.  The Board finds that the above evidence, received after the June 2007 rating decision, is new.  The examinations and March 2011 records from Dr. J.A.Q. were not previously of record, and are neither cumulative nor redundant of evidence previously considered by the RO.  Such evidence is also material.  Specifically, the letter from Dr. J.A.Q. states that the Veteran's degenerative joint and degenerative disc disease of his lumbar spine were directly caused by the activities he engaged in while in service.   This new evidence raises a reasonable possibility of substantiating the claim.  Thus, this evidence is new and material and the requirements to reopen a claim under 38 C.F.R. § 3.156(a) have been satisfied.

In conclusion, the Board finds that the evidence received since the June 2007 rating decision is new and material, and the claim of entitlement to service connection for degenerative arthritis of the lumbar spine with herniated disc is reopened.

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  The matter must now be addressed on a de novo basis.  As the October 2005 rating decision on appeal reopened the claim and adjudicated it de novo, the Board may proceed with appellate consideration of the reopened claim de novo.

Service Connection 

      Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the United States Court of Appeals for Veterans Claims' case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  
38 C.F.R. § 3.303(b) (2011).

Where a Veteran had active and continuous military service for 90 days or more and arthritis becomes manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in, or aggravated by, service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative balance, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 U.S.C.A. § 5107(b) (West 2002). 

      
Analysis 

The Veteran asserts that he is entitled to service connection for a lumbar spine disability and a cervical spine disability which began in service in 1990 and 1991 respectively.  The Veteran reported carrying heavy materials and undergoing rigorous training during service which lead to his low back disability in 1990.  He also testified that the only possible injury he could associate with his cervical spine disability was a car accident he endured while in service in 1991.  The record contains current diagnoses of degenerative disc disease of the lumbar spine and multiple intersegmental subluxation of C2-3 and C5.

The Veteran's service treatment records note complaints of back pain in service.  A treatment record dated in May 1990 noted lower back pain since running three miles the previous Monday.  The Veteran was prescribed physical therapy, sent to back school and was also given exercises to perform.  Another May 1990 treatment record noted that the Veteran complained of low back pain for years and had no known history of trauma.  January 1991 records show that the Veteran was in an automobile accident and complained of a headache and stiff neck.  The examiner diagnosed cervical strain secondary to a motor vehicle accident.  

July 2005 treatment records regarding the Veteran's back note a history of a vehicular accident.  

A letter from Dr. C.B. dated in March 2007reported that the Veteran presented for complaints of neck and back pain.  Multiple intersegmental subluxation at the L3, C2-3 and C-5 were diagnosed.  

In March 2009 Dr. J.T.D. submitted a medical report regarding the Veteran's back disability.  Dr. J.T.D. noted that the Veteran served as a Gunnery Sergeant from 1972 to 1992.  He noted that the Veteran underwent regular rigorous training involving running three miles daily and wearing combat boots while carrying a rifle and a heavy backpack.  The doctor also noted regular war games and vigorous training through difficult obstacle courses.  The examiner noted that at age 35, after 17 years "of vigorous training" in service, the Veteran started experiencing low back pain.  Dr. J.T.D. noted that the pain was aggravated by running, as evidenced by his medical record of May 1990 diagnosing lumbar strain.  He stated that in January 1991 the Veteran was involved in a car accident which aggravated his back and neck problems.  Dr. J.T.D. concluded that it is more likely than not that the Veteran's chronic back problem is related to service.    

The Veteran was afforded a VA examination in October 2009 and the examiner had the opportunity to review the Veteran's case file.  X-ray examination at that time revealed cervical spondylosis.  However, the examiner did not provide sufficient rationale for his etiology opinion, and a subsequent clarifying examination was afforded to the Veteran in March 2010.  

The Veteran was afforded a VA examination in March 2010 and the examiner had the opportunity to review the Veteran's case file.  The examiner concluded that the Veteran's cervical and lumbar conditions were not caused by or a result of training, auto accident or any incident in service.  The examiner stated that the Veteran's service treatment records contained a medical report dated January 14, 1991 noting an auto accident and the Veteran complaining of a stiff neck.  The injury was assessed as cervical strain due to a motor vehicle accident.  The Veteran complained of low back pain in a report dated in May 1990 and the examiner noted that the Veteran had low back pain for the past two years with no neurologics noted.  No reports regarding low back pain were found subsequent.  The examiner noted that the Veteran's discharge report showed a normal spine and there was no mention or complaints regarding the Veteran's neck or lower back at separation.  The examiner concluded that the Veteran's neck condition resolved in service and thus was not a chronic condition.  He also noted that there was no evidence of cervical or lumbar spine disabilities within a year the Veteran separated from service.  The examiner continued by noting the 2009 cervical x-ray films which showed very minimal findings of spurs, while vertebral body heights, pedicles, disc spaces, and facet joints were all intact.  The examiner stated that these structures are sensitive to any major trauma to the spine.  He noted that there would be tell tale signs orthopedically from a repetitive stress injury or a motor vehicle accident.  The examiner stated that facet joints and pedicles are very small structures of the spine and are sensitive to any major trauma incurred by the spine.  The examiner deduced that whatever trauma the Veteran suffered in May 1990 and January 1991 was confined to his muscles, and the injury was treated and healed.  He went on to state that the spondylosis of the Veteran's spine is due to the effects of aging.  

In June 2010, the Veteran's former spouse, who is a nurse, stated that during her marriage to the Veteran from 1978 to 1990, he experienced back pain and in her medical expertise, physical trauma is a likely cause of spinal pain and disability.  
A memo from Dr. J.A.Q. dated in March 2011 is of record and notes that he reviewed records from the Veteran's claims file.  Dr. J.A.Q. stated that the Veteran's performance of his miliary duties caused his low back disability.  He stated that the length of time from the Veteran's retirement to the filing of his claim for service connection cannot be held against him because the manifestations of degenerative disc disease have no fixed dates.  The doctor stated that degenerative disease can remain quiet for a prolonged period of time, but occasionally shows up as an all too familiar back strain and only when the condition worsens due patients seek medical attention.  The doctor provided information from medical literature showing that osteoarthritis and degenerative arthritis are used to define a slowly progressive disease occurring late in life and characterized by focal degeneration of articular cartilage and joint deformity.  Dr. J.A.Q. continued by stating that osteoarthritis is a degenerative process of unknown etiology affecting cartilage of a previously healthy joint.  He stated that it is entirely possible that the inciting factors of abnormal physical forces and fatigue of cartilage may increase the rate of progression of an already existent degenerative process.   He stated that usually one severe trauma, such as suddenly turning the body, sudden bending, or repeated small traumas are necessary to cause irritation about the irregular facets and reactive inflammatory synovitis.  Dr. J.A.Q. stated that it is unfair to overlook the cumulative effects of the work the Veteran did in service and a single or multiple traumas in service could have caused these back disabilities which took several years to surface.  

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  The Veteran's service treatment records clearly show that he incurred both lumbar and cervical spine disabilities while in service.  

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420, 424-25   (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the Veteran's favor, and the claim should be granted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

The Veteran is competent to report his symptomatology and to state that his pain began in service.  He has consistently reported that his back disabilities are related to his time in service.  Although the Veteran did not seek medical treatment for a cervical or lumbar spine disability until a year before he filed a claim for service connection, this alone cannot render his statements incredible.  As the Veteran's statements have been consistent since service and the Veteran is competent to report that he has experienced neck and back pain since service, the Board finds the Veteran's statements credible.  Moreover, the Veteran's statement that he has had pain since service is supported by his ex-wife's June 2010 statement that he 
had experienced back pain during their marriage from 1978 to 1990.  

The Board finds that the evidence is in equipoise as to whether the Veteran's cervical and lumbar spine disabilities are related to service.  The private medical opinions from Dr. J.A.Q. and J.T.D. reference other medical opinions in the Veteran's claims folder and the medical history reported in the opinions are consistent with the other evidence of record.  Both private examiners provided rationale for their opinions stating that back disabilities occur over time as the result of repeated aggravation from activities, such as what the Veteran experienced in service.  In this case there are both positive and negative opinions of record with regard to whether the Veteran's lumbar and cervical disabilities can be attributed to service.  While the VA examiner opined that the Veteran's low back and cervical spine disabilities were caused by aging and causes other than service,  several examiners, have stated that it is more likely than not that the Veteran's current back disabilities began in service.  

Therefore, the Board finds that when affording the Veteran the benefit of the doubt, entitlement to service connection for degenerative arthritis of the lumbar spine with herniated disc and cervical spondylosis are warranted.


ORDER

New and material evidence having been received, the request to reopen a claim of entitlement to service connection for degenerative arthritis of the lumbar spine with herniated disc is granted.  

Entitlement to service connection for degenerative arthritis of the lumbar spine with herniated disc is granted.

Entitlement to service connection for a cervical spondylosis is granted.


REMAND

The Veteran has asserted that he is unemployable due to his service-connected disabilities.  In light of the above grant of service connection for disabilities of the lumbar spine and cervical spine, the Veteran requires a rating to determine the severity of his cervical and lumbar spine disabilities.  The Board notes that the Veteran is also service-connected for gouty arthritis, evaluated as 60 percent disabling and rupture of the flexor profundus of the left ring, evaluated as 10 percent disabling.  

In addition, the Veteran testified at his hearing that he applied for Social Security benefits and an attempt to procure these records should be made.

Additionally, the Board finds that an appropriate VA physician review of the Veteran's claims file, to provide an opinion as to whether it is at least as likely as not that the Veteran's service-connected disabilities alone render him unable to secure or follow a substantially gainful occupation, would be useful prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO is instructed to obtain any Social Security Administration (SSA) records for the Veteran.  If no records are available, the claims folder must indicate this fact. 

2.  After the SSA records have been obtained and associated with the claims folder or a note regarding their absence has been incorporated in the file, schedule the Veteran for a VA examination to determine the nature and severity of his service-connected disabilities, to include the service-connected cervical and lumbar spine disabilities.

The examiner is requested to opine as to whether it is at least as likely as not (whether there is a 50 percent or greater probability), based on a review of the record, that the Veteran's service-connected disabilities of the lumbar spine, cervical spine, gouty arthritis and flexor profundus of the left ring, alone render him unable to secure or follow a substantially gainful occupation.  The clinician should give consideration to the Veteran's level of education, training, and previous work experience, but should not consider his age or the impairment caused by nonservice-connected disabilities.  All opinions provided should be supported by a thorough rationale consistent with the evidence of record.  The clinician should review the claims folder and this fact should be noted in the accompanying medical report. 

3.  Following completion of the above requested action, readjudicate the issue of entitlement to a TDIU on appeal, considering all evidence of record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


